UNITED STATES COURT OF APPEALS
Filed 8/13/96
                             FOR THE TENTH CIRCUIT



    UNITED STATES OF AMERICA,

               Plaintiff-Appellee,

    v.                                                  No. 94-3316
                                                   (D.C. No. 92-CV-1606)
    SYED LOKMAN, STATE OF                                 (D. Kan.)
    KANSAS, DEPARTMENT OF
    HUMAN RESOURCES and BOARD
    OF COUNTY COMMISSIONERS,
    SEDGWICK COUNTY, KANSAS,

               Defendants,

    KANSAS STATE BANK AND
    TRUST COMPANY,

               Defendant-Third-Party-
               Defendant,

         and

    SYED M. TAHER and SABIHA
    TAHER,

               Defendants-Third-Party
               Plaintiffs-Appellants.




                             ORDER AND JUDGMENT *


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
                                                                       (continued...)
Before TACHA, ALDISERT, ** and BALDOCK, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      This appeal arises from the district court’s grant of summary judgment to

the United States on its suit to foreclose a loan against appellants. On August 30,

1995, this court abated consideration of this appeal and ordered status reports

from the parties. Two further orders for status reports were entered on

December 14, 1995 and June 5, 1996, the latter order directing the parties to show

cause why the appeal should not be dismissed. The parties have filed their

responses.



*
 (...continued)
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Ruggero J. Aldisert, Senior Circuit Judge, United States Court
of Appeals for the Third Circuit, sitting by designation.

                                        -2-
      The United States represents that appellants, debtors in an ongoing

bankruptcy proceeding, have been discharged from the debt created by the loan

agreement which formed the basis for the government’s action in district court.

Additionally, the government states that the property, both real and personal,

which was the security for the loan in question, has been sold. Accordingly, the

government asserts that “appellant has no real stake in the outcome of this

appeal.” Appellee’s Response, at 2.

      In their response to the court’s show cause order, appellants adopt the

government’s statements in toto. Accordingly, as it appears to the court that no

real case or controversy exists between the parties to this appeal, the appeal is

dismissed as moot. See Dais-Naid, Inc. v. Phoenix Resource Cos. (In re Texas

Int’l Corp.), 974 F.2d 1246, 1247 (10th Cir. 1992).



                                                      Entered for the Court



                                                      Ruggero J. Aldisert
                                                      Senior Circuit Judge




                                          -3-